DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-27, 31, and 33-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 26-27, 29, 31, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang CN103171543A (description translation attached previously) in view of Naoyuki JP2015211502A (description translation attached).

Regarding claim 26, Kang discloses a controlling method, applied to mobile equipment having a first braking part, a second braking part, and a driving part the controlling method comprising:  Page 6 

acquiring a first operation (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate); 

determining, according to the first operation, a braking strategy (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate);  

determining, according to the braking strategy, a first parameter corresponding to the first braking part and a second parameter corresponding to the second braking part (in at least paragraph [0034], the brake system includes a mechanical brake system and an electronic brake system, both of which ore operated by brake levers installed on the left and right handlebars, paragraph [0036], the rider resists the force of the biasing device to pivot the brake lever to the braking position and the brake cable drives the mechanical brake, paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree which he wishes to decelerate, in paragraph [0020] wherein the operation status of each brake lever determines different levels of brake control schemes, in paragraph [0039], the electronic brake system includes a detection element for the action of the brake lever, paragraph [0054], the ECU 

controlling, according to the first parameter, first braking on the mobile equipment by the first braking part (in at least paragraph [0034], the brake system includes a mechanical brake system and an electronic brake system, both of which ore operated by brake levers installed on the left and right handlebars, paragraph [0036], the rider resists the force of the biasing device to pivot the brake lever to the braking position and the brake cable drives the mechanical brake, paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree which he wishes to decelerate and further in paragraph [0020] wherein the operation status of each brake lever determines different levels of brake control schemes); 

wherein the driving part is a motor (in at least paragraphs [0054], motor, 30),

wherein the method further comprises braking the mobile equipment for a duration determined by the second parameter (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree which he wishes to decelerate and further in paragraph [0020] wherein the operation status of each brake lever determines different levels of brake control schemes, in paragraph [0039], the electronic brake system includes a detection element for the action of the brake lever, and at least paragraph [0054], the ECU controls operation of the motor 30 by controlling the power supply to the motor).

Kang fails to explicitly disclose however Naoyuki teaches wherein the method further comprises braking the mobile equipment by short circuiting a winding of the motor intermittently for a duration determined by the second parameter (in at least paragraphs [0007], motor control device for performing short brake control in which a circuit for shorting coil terminals of the motor is shorted by the drive circuit in response to a stop command and a brake force applied to the motor, and in paragraph [0035], in the short brake control after the drive stop command of the motor, the PWM control set to the duty according 



	Regarding claim 27, the combination of Kang and Naoyuki teaches the limitations of claim 26 as shown above.  Kang further discloses the controlling method, wherein the first braking part is connected to a moving structure, wherein the mobile equipment further comprises a sensor for detecting a course of the moving structure, wherein the acquiring a first operation (in at least paragraphs [0034], the brake system includes a mechanical brake system and an electronic brake system, both of which ore operated by brake levers installed on the left and right handlebars, paragraph [0036], the rider resists the force of the biasing device to pivot the brake lever to the braking position and the brake cable drives the mechanical brake, and [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention);
 
determining, according to the first operation, a braking strategy comprises: in response to acquiring the first operation, detecting, using the sensor, a course of the moving structure corresponding to the first operation (in at least paragraphs [0034], the brake system includes a mechanical brake system and an electronic brake system, both of which ore operated by brake levers installed on the left and right handlebars, paragraph [0036], the rider resists the force of the biasing device to pivot the brake lever to the braking position and the brake cable drives the mechanical brake, and [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); and 



Regarding claim 31, the combination of Kang and Naoyuki teaches the limitations of claim 27 as shown above.  Kang further discloses the controlling method, wherein the braking strategy further comprises at least one of: 

in response to the first parameter being greater than zero, increasing the first parameter as the course increases (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); or in response to the second parameter being greater than zero, increasing the second parameter as the course increases (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree which he wishes to decelerate and further in paragraph [0020] wherein the operation status of each brake lever determines different levels of brake control schemes, in paragraph [0039], the electronic brake system includes a detection element for the action of the brake lever, and at least paragraph [0054], the ECU controls operation of the motor 30 by controlling the power supply to the motor).

 Regarding claim 33, the combination of Kang and Naoyuki teaches the limitations of claim 26 as shown above.  Kang further discloses the mobile equipment, having a first braking part (mechanical brake) and a second braking part (electronic brake), the mobile equipment comprising a processor (ECU) arranged for performing the controlling method of claim 26 (rejected above).


 
determining, according to the first operation, a braking strategy comprises: in response to acquiring the first operation, detecting, using the sensor, a course of the moving structure corresponding to the first operation (in at least paragraphs [0034], the brake system includes a mechanical brake system and an electronic brake system, both of which ore operated by brake levers installed on the left and right handlebars, paragraph [0036], the rider resists the force of the biasing device to pivot the brake lever to the braking position and the brake cable drives the mechanical brake, and [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); and 

determining, according to the course, the braking strategy (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); or in response to the second parameter being greater than zero, increasing the second parameter as the course increases (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree which he wishes to decelerate and further in paragraph [0020] wherein the operation status of each brake lever determines different levels of brake control schemes, in paragraph [0039], the electronic brake system includes a detection element for the action of the brake lever, and at 

Regarding claim 35, the combination of Kang and Naoyuki teaches the limitations of claim 27 as shown above.  Kang further discloses the controlling method, wherein the first parameter indicates a braking strength of the first braking part, wherein the second parameter indicates a braking strength of the second braking part, wherein the braking strategy comprises: in response to the course being within a double brake range, setting both the first parameter and the second parameter to be greater than zero (in at least paragraph [0034], the brake system includes a mechanical brake system and an electronic brake system, both of which ore operated by brake levers installed on the left and right handlebars, paragraph [0036], the rider resists the force of the biasing device to pivot the brake lever to the braking position and the brake cable drives the mechanical brake, paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree which he wishes to decelerate, in paragraph [0020] wherein the operation status of each brake lever determines different levels of brake control schemes, in paragraph [0039], the electronic brake system includes a detection element for the action of the brake lever, paragraph [0054], the ECU controls operation of the motor 30 by controlling the power supply to the motor, and at least paragraph [0061], combined braking between mechanical and electronic braking and lastly in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information).

Regarding claim 36, the combination of Kang and Naoyuki teaches the limitations of claim 35 as shown above.  Kang further discloses the controlling method, wherein the braking strategy comprises: in response to the course being within a no brake range, setting both the first parameter and the second parameter to zero, wherein the course within the no brake range is less than the course within the double brake range (in at least paragraph [0034], the maximum open position of the handlebar plus or minus the mechanical hysteresis of the lever acting on pulling the brake components and further in paragraph [0041], wherein a user pulls the brake lever from the maximum open position until the abutment part moves in the direction away from the switch so that the switch is switched to another state, therefore from no movement to the point at which the switch is changed is the course of movement in which no braking occurs).  


(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang CN103171543A (description translation attached previously) in view of Naoyuki JP2015211502A (description translation attached) and further in view of Nishikawa US 2011/0043031.

Regarding claim 37, the combination of Kang and Naoyuki teaches the limitations of claim 35 as shown above.  Kang fails to explicitly disclose however Nishikawa teaches wherein the braking strategy comprises: in response to the course being within a single brake range, setting the first parameter to be greater than zero and the second parameter to zero; or setting the first parameter to zero and the second parameter to be greater than zero, wherein the course within the single brake range is less than the course within the double brake range (in at least paragraphs [0064-0066], wherein a rear wheel brake operation is performed, there is no front wheel brake operation, and the brake operating force is greater than a required pressure value, the front wheel is braked).  Therefore, when the brake lever is pulled, the lever travels from an off state to an only rear wheel braking state, and then if more braking is required, the front wheel brake is activated, meaning that Nishikawa teaches a single brake range in which one brake is activated and the other is not.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the first and second braking part control as disclosed by Kang with the phases of activation based on a single lever activation as taught by Nishikawa in order to ensure a vehicle brakes with enough force in order to control the vehicle body attitude.  

Regarding claim 38, the combination of Kang and Naoyuki teaches the limitations of claim 36 as shown above.  Kang fails to explicitly disclose however Nishikawa teaches the controlling method, wherein the braking strategy comprises: in response to the course being within a single brake range, setting the first parameter to be greater than zero and the second parameter to zero; or setting the first parameter to zero and the second parameter to be greater than zero, wherein the course within the single brake range is less than the course within the double brake range and is greater than the course within the no brake range (in at least paragraphs [0064-0066], wherein a rear wheel brake operation is performed, there is no front wheel brake operation, and the brake operating force is greater than a required pressure value, the front wheel is braked).  Therefore, when the brake lever is pulled, the lever travels from an off state to an only rear wheel braking state, and then if more braking is required, the front wheel brake is activated, meaning that Nishikawa teaches a single brake range in which one brake is activated and the other is not.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the first and second braking part control as disclosed by Kang with the phases of activation based on a single lever activation as taught by Nishikawa in order to ensure a vehicle brakes with enough force in order to control the vehicle body attitude.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is described below.

-US 2005/0052145 Carrier discloses a method and apparatus for braking a motor has a braking circuit that intermittently shorts the windings of the motor to brake the motor. The braking circuit is powered by back EMF generated by the motor when power is disconnected from the motor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669